[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15901         ELEVENTH CIRCUIT
                                        Non-Argument Calendar      OCTOBER 4, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                            D.C. Docket No. 1:05-cr-00479-JOF-AJB-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,



                                                versus

HARRISON NORRIS, JR.,
a.k.a. Hardbody Harrison,
lllllllllllllllllllllllllllllllllll

                                                                   Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (October 4, 2011)

Before HULL, PRYOR, and BLACK, Circuit Judges.

PER CURIAM:
       Harrison Norris, Jr. appeals his 35-year sentence for peonage, providing and

obtaining forced labor, trafficking for peonage and forced labor, sex trafficking,

witness tampering, obstructing a peonage investigation, and conspiracy to do the

same. After a jury convicted him of these charges in 2007, the district court

imposed a sentence of life imprisonment. On Norris’s appeal, we affirmed his

convictions, but vacated his sentence and remanded for resentencing. See United

States v. Norris, 358 F. App’x 60 (11th Cir. 2009) (unpublished). On remand, the

district court conducted a de novo resentencing and sentenced Norris to a total of

35 years’ imprisonment. Norris now appeals his new sentence, arguing that the

district court committed procedural and substantive errors.

       Where appropriate, we review a final sentence imposed by the district court

for reasonableness under an abuse of discretion standard, taking into account the

totality of the circumstances. Gall v. United States, 552 U.S. 38, 51 (2007). But

because this appeal is based on specific remarks made by the sentencing court to

which Norris did not object,1 we review only for plain error. United States v.

Rodriguez, 627 F.3d 1372, 1380 (11th Cir. 2010), cert. denied, 131 S. Ct. 1840

       1
         Norris contends that he orally objected to the presentence report’s factual findings. This
appeal, however, challenges only the sentencing court’s remarks characterizing Norris’s
treatment of his victims. Moreover, although he “objected to the sentencings as unreasonable,”
Norris does not claim to have objected to the challenged remarks specifically. See United States
v. Gallo-Chamorro, 48 F.3d 502, 507 (11th Cir. 1995) (“To preserve an issue for appeal, a
general objection or an objection on other grounds will not suffice.”).

                                                 2
(2011). Under that standard, reversal is warranted only where the defendant

demonstrates: (1) error; (2) that was plain; (3) that affects substantial rights; and

(4) that seriously affects the fairness of judicial proceedings. Id.

      Norris argues the sentencing court committed a procedural error by

selecting a sentence based on its erroneous finding that Norris’s victims endured

worse treatment than 19th century African-American slaves. In support, Norris

refers to a comment from the sentencing judge:

      Some years ago I got interested in my family history and I started
      doing research. My family has been in the South for awhile. I started
      running into a lot of information about slavery, which was all very
      interesting to me. I don’t want to pretend that I am an expert on that
      subject, but I will observe that, based on what I read and what I saw,
      perhaps the majority of the slaves in Georgia in 1850 had more
      freedom than these women did.

      Even assuming, arguendo, that the sentencing court’s comment about 19th

century slavery is erroneous, Norris has failed to show that this comment affected

his substantial rights. “Making that showing almost always requires that the error

must have affected the outcome of the district court proceedings.” Id. at 1382

(internal quotation marks omitted). “[W]here the effect of an error on the result in

the district court is uncertain or indeterminate–where we would have to speculate

– the appellant has not met his burden of showing a reasonable probability of a

different result.” Id.

                                           3
      In this case, the effect of the sentencing judge’s characterization of Norris’s

treatment of his victims is uncertain and indeterminate. Norris does not establish a

reasonable probability that a different sentence would have resulted but for the

sentencing judge’s purported error. Accordingly, he has failed to show the district

court plainly erred in imposing the 35-year sentence.

      AFFIRMED.




                                          4